Exhibit 10.1
 
HORIZON BANCORP
2013 OMNIBUS EQUITY INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT
THIS AGREEMENT (the “Agreement”), made and executed as of the ____ day of
___________, _____, between Horizon Bancorp, an Indiana corporation (the
“Company”), and ______________ an officer or employee of the Company or one of
its Affiliates (the “Participant”).
WITNESSETH:
WHEREAS, the Company has adopted the Horizon Bancorp 2013 Omnibus Equity
Incentive Plan (the “Plan”) to further the growth and financial success of the
Company and its Affiliates by aligning the interests of Participants, through
the ownership of Shares and through other incentives, with the interests of the
Company’s shareholders; to provide Participants with an incentive for excellence
in individual performance; to promote teamwork among Participants; to provide
flexibility to the Company in its ability to motivate, attract and retain the
services of Participants who make significant contributions to the Company’s
success; and to allow Participants to share in the success of the Company; and
WHEREAS, it is the view of the Company that this goal can be achieved by
granting Performance Shares to eligible employees; and
WHEREAS, the Participant has been designated by the Committee as an individual
to whom Performance Shares should be granted as determined from the duties
performed, the initiative and industry of the Participant, and his or her
potential contribution to the future development, growth and prosperity of the
Company;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Participant agree as follows:
1. Award of Performance Shares.  The Company hereby awards to the Participant,
effective as of the date the Committee formally approves the award by
resolution, ___________________(x,xxx) Performance Shares, subject to the terms
and conditions of this Agreement and the provisions of the Plan.  All provisions
of the Plan, including defined terms, are incorporated herein and expressly made
a part of this Agreement by reference.  The Participant hereby acknowledges that
he or she has received a copy of the Plan.
2. Performance Periods.  The Performance Period to which the award of
Performance Shares relates is the three-year period beginning on January 1, 20__
and ending on December 31, 20__.
3. Performance Goals.  The Performance Goals for the Performance Period are
specified in Schedule A based on a comparison of the Company’s average
performance over the Performance Period (i.e., the summation of performance for
calendar years one, two and three divided by three) for (a) return on common
equity (“ROCE”), (b) compounded annual growth rate of total assets (“CAGR”), and
(c) return on average assets (“ROAA”) relative to the average performance for
publicly-traded banks with total assets between $1 billion and $5 billion on the
SNL Bank Index (the “SNL Index”) for ROCE, CAGR and ROAA over the Performance
Period.  Only banks which have reported year-end results by March 1st will be
considered for comparison purposes.  In the event SNL Financial LC ceases to
publish the SNL Index, the Committee will engage an independent compensation
consultant to assist the Committee in selecting a new bank index or bank peer
group for purposes of determining if a Performance Goal has been met.

--------------------------------------------------------------------------------

4. Earning and Vesting of Performance Shares.  The Performance Shares will
become earned and vested for the Performance Period (a) to the extent the
Performance Goals are satisfied in accordance with Schedule A, and (b) only if
the employment‑based vesting requirements in Section 5 below have been satisfied
(or waived in accordance with Section 6).  If the Performance Goals are
satisfied, the percentage of the Performance Shares that will be earned, vested
and payable under Section 7 of this Agreement shall be determined through linear
interpolation as set forth in Schedule B.  If the Performance Goals are not
satisfied, those Performance Shares eligible to be earned and vested during such
Performance Period will be forfeited effective as of the last day of the
Performance Period.
5. Employment‑Based Vesting Requirements.  Except as otherwise provided in
Section 6 below, the Participant satisfies the employment‑based vesting
requirements only if he or she does not incur a Termination of Service prior to
the last day of the Performance Period; provided, however, if the Participant
incurs a Termination of Service due to death or Permanent and Total Disability
prior to the last day of the Performance Period, the employment‑based vesting
requirements will be treated as satisfied in a pro rata manner based on the
number of days in the Performance Period in which the Participant was an
employee prior to Termination of Service.
6. Change in Control or Retirement.  Notwithstanding any other provision of this
Agreement, the employment‑based vesting requirements of Section 5 shall be
deemed satisfied and the Performance Shares shall therefore be vested upon the
Participant’s Retirement on or before the last day of the Performance Period or
upon a Change in Control of the Company as provided in Section 11.1 of the
Plan.  In addition, upon a Change in Control prior to the end of a Performance
Period, the Performance Period shall be deemed to end as of the last day of the
calendar quarter preceding the Change in Control and the Performance Goals shall
be applied based on the abbreviated Performance Period.
7. Form and Timing of Payment of Performance Shares.  Payment of earned and
vested Performance Shares will be made in either March or April of the calendar
year after the end of the applicable Performance Period.  The Committee, in its
sole discretion, may pay earned and vested Performance Shares in the form of
cash, in Shares (which have an aggregate Fair Market Value equal to the value of
the earned and vested Performance Shares, determined as of the last day of the
Performance Period) or a combination thereof.
8. Pass-Through of Dividends.  Prior to the payment of earned and vested
Performance Shares, the Participant shall be entitled to receive those cash
dividends which would have been paid with respect to a number of Performance
Shares established by the Committee as if those Performance Shares had been
actual Shares.
2

--------------------------------------------------------------------------------

9. Participant’s Representations.  The Participant represents to the Company
that:
(a) The terms and arrangements relating to the grant of Performance Shares and
the offer thereof have been arrived at or made through direct communication with
the Company or a person acting in its behalf and the Participant;
(b) The Participant has received a balance sheet and income statement of the
Company and as an employee of the Company or one of its Affiliates:
(i) is thoroughly familiar with the Company’s business affairs and financial
condition; and
(ii) has been provided with or has access to such information (and has such
knowledge and experience in financial and business matters that the Participant
is capable of utilizing such information) as is necessary to evaluate the risks,
and make an informed investment decision with respect to, the grant of
Performance Shares.
10. Nontransferability.  Performance Shares cannot be (a) sold, transferred,
assigned, margined, encumbered, bequeathed, gifted, alienated, hypothecated,
pledged or otherwise disposed of, whether by operation of law, whether
voluntarily or involuntarily or otherwise, or (b) subject to execution,
attachment or similar process.  Any attempted or purported transfer of
Performance Shares in contravention of this Section or the Plan shall be null
and void and of no force or effect whatsoever.
11. Issuance of Shares.  Within a reasonable period of time following the end of
the Period of Restriction, the Company shall issue to the Participant or his
beneficiary the number of shares of Performance Shares specified in Section 1 of
this Agreement, less any withholding required by Section 10 of this Agreement.
12. Restrictive Legend.  In the event the Participant is an “affiliate” of the
Company (as defined by Rule 144 promulgated under the Securities Act of 1933, as
amended), the Company may require that the shares to be issued to such
Participant contain a legend in substantially the following form:
“THE HOLDER OF THE SHARES EVIDENCED BY THIS CERTIFICATE IS AN “AFFILIATE” OF THE
COMPANY (AS DEFINED BY RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED), AND THEREFORE, THE SHARES ARE SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE APPLICABLE STATE
SECURITIES LAWS.”
3

--------------------------------------------------------------------------------

The Company shall issue such additional certificates as may be required to give
effect to Section 17 of this Agreement.
Notwithstanding the foregoing provisions of this Section, the Company shall not
be required to deliver any certificates for shares prior to: (a) the end of the
Period of Restriction; (b) completing any registration or other qualification of
the Shares, which the Company deems necessary or advisable under any federal or
state law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body; and (c) obtaining any
approval or other clearance from any federal or state governmental agency or
body, which the Company determines to be necessary or advisable.  The Company
has no obligation to obtain the fulfillment of the conditions specified in the
preceding sentence.  As a further condition to the issuance of certificates for
shares, the Company may require the making of any representation or warranty
which the Company deems necessary or advisable under any applicable law or
regulation.
13. Income and Employment Tax Withholding.  The Participant shall be solely
responsible for paying to the Company all required federal, state, city and
local income and employment taxes which arise on the vesting of the Performance
Shares. The Committee, in its sole discretion and subject to such rules as it
may adopt, shall require the Participant to satisfy any withholding tax
obligation by having the Company retain shares of Performance Shares which have
a Fair Market Value, determined as of the date of payment for such Performance
Shares to the Participant, equal to the amount of the minimum withholding tax to
be satisfied by that retention.
14. Mitigation of Excise Tax.  The Participant acknowledges that the Performance
Shares issued hereunder is subject to reduction by the Committee for the reasons
specified in Section 14.9 of the Plan.
15. Indemnity.  The Participant hereby agrees to indemnify and hold harmless the
Company and its Affiliates (and their respective directors, officers and
employees), and the Committee, from and against any and all losses, claims,
damages, liabilities and expenses based upon or arising out of the incorrectness
or alleged incorrectness of any representation made by Participant to the
Company or any failure on the part of the Participant to perform any agreements
contained herein. The Participant hereby further agrees to release and hold
harmless the Company and its Affiliates (and their respective directors,
officers and employees) from and against any tax liability, including without
limitation, interest and penalties, incurred by the Participant in connection
with the Participant’s participation in the Plan.
16. Financial Information.  The Participant understands he or she is able to
access the Company’s most recent quarterly balance sheet and quarterly income
statement by visiting the following internet address:
http://www.snl.com/Irweblinkx/finl.aspx?iid=100750.
17. Changes in Shares.  In the event of any change in the Shares, as described
in Section 3.6 of the Plan, the Committee shall make appropriate adjustment or
substitution in the shares of Performance Shares, all as provided in the Plan. 
The Committee’s determination in this respect shall be final and binding upon
all parties.
4

--------------------------------------------------------------------------------

18. Severability.  In case any one or more of the provisions (or any portion
thereof) contained herein will, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision or
provisions (or portion thereof) had never been contained herein.  If any
provision of this Agreement shall be determined by a court of competent
jurisdiction to be unenforceable because of the provision’s scope, duration or
other factor, then such provision shall be considered divisible and the court
making such determination shall have the power to reduce or limit (but not
increase or make greater) such scope, duration or other factor or to reform (but
not increase or make greater) such provision to make it enforceable to the
maximum extent permitted by law, and such provision shall then be enforceable
against the appropriate party hereto in its reformed, reduced or limited form;
provided, however, that a provision shall be enforceable in its reformed,
reduced or limited form only in the particular jurisdiction in which a court of
competent jurisdiction makes such determination.
19. Effect of Headings.  The descriptive headings of the Sections and, where
applicable, subsections, of this Agreement are inserted for convenience and
identification only and do not constitute a part of this Agreement for purposes
of interpretation.
20. Controlling Laws.  Except to the extent superseded by the laws of the United
States, the laws of the State of Indiana, without reference to the choice of law
principles thereof, shall be controlling in all matters relating to this
Agreement.
21. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which collectively shall
constitute one and the same instrument.
22. Compliance with Section 409A.  The parties acknowledge and agree that, to
the extent applicable, this Agreement shall be interpreted in accordance with,
and the parties agree to use their best efforts to achieve timely compliance
with or exemption from Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the Treasury Regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the date the Performance Shares are
awarded. Notwithstanding any provision of this Agreement to the contrary, in the
event that the Company determines that any compensation or benefits payable or
provided under this Agreement may be subject to Section 409A of the Code, the
Company may adopt such limited amendments to this Agreement and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Company reasonably determines are necessary or appropriate to
(i) exempt the compensation and benefits payable under this Agreement from
Section 409A of the Code and/or preserve the intended tax treatment of the
compensation and benefits provided with respect to this Agreement or (ii) comply
with the requirements of Section 409A of the Code. Although the Company intends
to take such actions so as to allow the Performance Units award under this
Agreement to avoid adverse tax treatment pursuant to Section 409A of the Code
and otherwise, the Company makes no representation to that effect and expressly
disavows any covenant to maintain favorable or avoid unfavorable tax treatment.
The Company shall be unconstrained in its corporate activities without regard to
the potential negative tax impact on the Participant.  Notwithstanding any other
provision of this Agreement, to the extent the delivery of cash or the Shares
represented by the Performance Shares is treated as non‑qualified deferred
compensation subject to Section 409A of the Code, then (a) no delivery of such
cash or the Shares shall be made upon a Participant’s termination of employment
unless such termination of employment constitutes a “separation from service”
within the meaning of Section 1.409A-1(h) of the Treasury Regulations and (b) if
the Participant is deemed at the time of termination of employment to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then
to the extent delayed delivery of the cash or the shares to which the
Participant is entitled under this Agreement, and which is deliverable to the
Participant due to termination of employment, is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such
delivery of cash or the Shares shall not be made to the Participant prior to the
earlier of (x) the expiration of the six-month period measured from the date of
the Participant’s “separation from service” (as such term is defined in Section
1.409A-1(h) of the Treasury Regulations) or (y) the date of the Participant’s
death. The determination of whether the Participant is a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
separation from service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Section 1.409A-1(i) of the Treasury Regulations and any
successor provision thereto).
IN WITNESS WHEREOF, the Company, by its officer thereunder duly authorized, and
the Participant, have caused this Performance Share Award Agreement to be
executed as of the day and year first above written.


HORIZON BANCORP PARTICIPANT




By:
_____________________________                    _____________________________
       Mark E. Secor    [Name]
       Chief Financial Officer




ATTEST




By: _____________________________
       Craig M. Dwight
       Chief Executive Officer
5

--------------------------------------------------------------------------------

SCHEDULE A
PERFORMANCE GOALS AND EARNINGS LEVELS
FOR PERFORMANCE PERIOD


Performance Goal
Weight
 
Threshold
25%‑49% Payout
 
Target
100%‑149% Payout
Maximum
150% Payout
Return on Common Equity:  The ROCE of the Company compared with the ROCE of the
banks included in the SNL Bank Index.
 
34%
25th to 49th Percentile
50th to 84th Percentile
Greater than 84th Percentile
Compounded Annual Growth Rate of Total Assets:  The CAGR of total assets for the
Company compared with the CAGR of total assets for the banks included SNL Bank
Index.
 
33%
25th to 49th Percentile
50th to 84th Percentile
Greater than 84th Percentile
Return on Average Assets:  The ROAA for the Company compared with the ROAA for
the banks included in the SNL Bank Index.
 
33%
25th to 49th Percentile
50th to 84th Percentile
Greater than 84th Percentile



6

--------------------------------------------------------------------------------

SCHEDULE B
LINEAR INTERPOLATION PAYOUT


 
2017 Linear Interpolation Payouts
 
 
Threshold
Target
Maximum
Threshold Percentile
Payout %
Target Percentile
Linear Payout %
Target Percentile
Maximum Payout %
49
49
50
100
85% or higher
150% of Target
48
48
51
101
   
47
47
52
103
   
46
46
53
104
   
45
45
54
106
   
44
44
55
107
   
43
43
56
109
   
42
42
57
110
   
41
41
58
111
   
40
40
59
113
   
39
25
60
114
   
38
25
61
116
   
37
25
62
117
   
36
25
63
119
   
35
25
64
120
   
34
25
65
121
   
33
25
66
123
   
32
25
67
124
   
31
25
68
126
   
30
25
69
127
   
29
25
70
129
   
28
25
71
130
   
27
25
72
131
   
26
25
73
133
   
25
25
74
134
       
75
136
       
76
137
       
77
139
       
78
140
       
79
141
       
80
143
       
81
144
       
82
146
       
83
147
       
84
149
   



 
7